 


109 HR 3417 IH: Health Education Loan Payment (HELP) for Citizen Soldiers Act of 2005
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3417 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Ms. Ginny Brown-Waite of Florida (for herself, Ms. Hooley, Mr. Bartlett of Maryland, Mr. Platts, Mr. Burton of Indiana, and Mr. Snyder) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase the maximum amount of education loans that may be repaid on behalf of officers in the Selected Reserve who possess professional qualifications, or are enrolled in programs of education leading to professional qualifications, in health professions that are needed critically to meet wartime combat medical skill shortages. 
 
 
1.Short titleThis Act may be cited as the Health Education Loan Payment (HELP) for Citizen Soldiers Act of 2005. 
2.Loan repayment authority for health professions officers serving in Selected Reserve with wartime critical medical skillsSection 16302(c)(3) of title 10, United States Code, is amended by striking $50,000 and inserting $100,000.  
 
